United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2988
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              Aldo Lopez Martinez

                                    Defendant - Appellant

                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                            Submitted: May 17, 2018
                              Filed: June 1, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Aldo Lopez Martinez appeals his conviction for conspiring to launder money.
18 U.S.C. § 1956(h). His sole argument on appeal is that the evidence was
insufficient to prove that the funds he wired to unidentified recipients in Mexico
included the proceeds of drug sales. To prove conspiracy to launder money,
however, the government did not need to prove Lopez Martinez actually engaged in
a financial transaction involving drug money. Rather, it needed to prove that Lopez
Martinez voluntarily and knowingly entered into an agreement to launder money.
United States v. Jarrett, 684 F.3d 800, 802 (8th Cir. 2012); see also Salinas v. United
States, 522 U.S. 52, 65 (1997) (“It is elementary that a conspiracy may exist and be
punished whether or not the substantive crime ensues . . . .”).

       To be sure, the district court instructed the jury on the element Lopez Martinez
claims was not proven. But our review of whether the government proved its case
does not depend on how the jury was instructed. Cf. Musacchio v. United States,
136 S. Ct. 709, 715 (2016) (“[W]hen a jury instruction sets forth all the elements of
the charged crime but incorrectly adds one more element, a sufficiency challenge
should be assessed against the elements of the charged crime, not against the
erroneously heightened command in the jury instruction.”). We accordingly affirm
because, even if the evidence is insufficient to prove the point Lopez Martinez
identifies, it does not draw into question his conviction of conspiracy to commit
money laundering.
                         ______________________________




                                         -2-